Per Curiam.
—The plaintiff is concluded by the order of this court, entered April 9, 1892, upon the stipulation of the: *623parties, which recites that the undertaking given to perfect the appeal had been cancelled and annulled in the superior court, which, it appears from the papers, was also done by-consent, and which granted the plaintiff leave to file another “ undertaking to perfect the appeal ” within five days, and to have, when filed, the same force and effect as if it had been filed and served when the first undertaking was given; and the order provided that if not filed and served within that time, that the appeal should be dismissed, with costs, which was subsequently done.
The case was thus placed by the act of the parties upon the same footing as if no undertaking had been given to perfect the appeal, and the appellant had the right, within the statutory time for appealing, to take and perfect another appeal, as his first attempt to avail himself of this right had proved ineffectual. Langley v. Warner, 1 N. Y. 606; Blake v. Lyons & Fellows Man. Co., 75 Id. 611; Good v. Daland 119 Id. 153.
The motion must be. denied, with ten dollars costs.
All concur.